UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-2408



In Re:   GARY L. DETEMPLE,

                                                              Debtor.



GARY L. DETEMPLE,

                                              Plaintiff - Appellant,

           versus


MARK D. PANEPINTO, successor to United
National Bank, successor to Fed One Bank;
UNITED NATIONAL BANK; WEST VIRGINIA DEPARTMENT
OF TAX AND REVENUE; B. K. WATTS, Unit Manager,
Internal Auditing Division, in his individual
capacity; UNITED STATES DEPARTMENT OF JUSTICE;
RITA R. VALDRINI, in her individual capacity,

                                             Defendants - Appellees,
           and


DEBRA A. WERTMAN, Trustee,

                                                             Trustee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CA-00-63-5, BK-99-5086)


Submitted:   July 31, 2002                 Decided:   August 23, 2002
Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary L. DeTemple, Appellant Pro Se. Mark D. Panepinto, Wheeling,
West Virginia; George James Anetakis, Weirton, West Virginia; David
L. Bissett, Joseph M. Palmer, B. K. Watts, STATE OF WEST VIRGINIA,
Charleston, West Virginia; Rita R. Valdrini, Assistant United
States Attorney, Helen Campbell Altmeyer, OFFICE OF THE UNITED
STATES ATTORNEY, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Gary L. DeTemple appeals the district court’s order denying

his motion to reconsider a prior order affirming the bankruptcy

court’s order dismissing his complaint.   Our review of the record

and the district court’s opinion discloses no reversible error.

Accordingly, we affirm on the reasoning of the district court.

DeTemple v. Panepinto, Nos. CA-00-63-5; BK-99-5086 (N.D.W. Va. Oct.

9, 2001).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED



                                 2